Filed 1/6/16 P. v. Turner CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D068039

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCS276769)

KEITH LAMAR TURNER,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Stephanie

Sontag, Judge. Affirmed.

         Ava R. Stralla, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Keith Lamar Turner was convicted by a jury of evading an officer with reckless

driving (Veh. Code,1 § 2800.2, subd. (a)); and unlawful taking and driving of a vehicle




1        All further statutory references are to the Vehicle Code unless otherwise specified.
(§ 10851). The court found true two prison prior convictions (Pen. Code, § 667.5,

subd. (b)).

       The court revoked probation in a trailing case (SCD256763). Turner was

sentenced to a determinate term of four years eight months in prison for both cases.

Turner filed a timely notice of appeal.

       Appellate counsel has filed a brief pursuant to People v. Wende (1979) 25
Cal. 3d 436 (Wende) indicating she has been unable to identify any reasonably arguable

issues for reversal on appeal. Counsel asks this court to review the record for error as

mandated by Wende. We offered Turner the opportunity to file his own brief on appeal,

but he has not responded.

                                STATEMENT OF FACTS

       On December 26, 2014, Turner took a 2010 Honda CR-V from a car dealer's lot in

South Gate, California. The keys had been left in the car.

       At about 10:00 a.m., on January 3, 2015, San Diego County Sheriff's Deputy

Douglas Morse, observed Turner driving the stolen Honda on Otay Mesa Road. Morse

was in uniform and driving a marked patrol car. Morse had learned the Honda had been

reported stolen. Morse turned on his emergency lights and began what was a lengthy

high speed pursuit.

       The chase continued onto the freeway at speeds in excess of 100 miles per hour,

with Morse following with lights and siren. Eventually a police helicopter joined the

pursuit and tracked the Honda to the Manchester Grand Hyatt Hotel in San Diego, where

Turner fled on foot.

                                             2
       Turner entered one of the rooms in the hotel where a housekeeper was cleaning.

He persuaded her to leave and he remained in the room until police entered and arrested

him.

                                    Defense Evidence

       Turner testified that he met a man named Michael at the Barona Casino. Michael

befriended him and on December 27, 2014, gave Turner the keys to the Honda. Turner

did not provide Michael's last name and testified he did not know the car had been stolen.

       On the day of his arrest, Turner drove the Honda to the George Bailey Detention

Center to put some money on the books of an inmate. It was at that time Turner observed

a Sheriff's vehicle with flashing lights. He had a bad feeling about the deputy.

       Turner testified that he fled from the law enforcement officials because of what

had happened to Rodney King, Treyvon Martin, Eric Garner and Christopher Reese. He

was afraid of police and believed they would harm him. Turner denied driving in a

reckless manner. Turner admitted going to the hotel room to evade police. He took a

shower and laid on the bed. He acknowledged that "the [car] key ended up under the

mattress."

                                      DISCUSSION

       As we have noted, appellate counsel has filed a brief pursuant to Wende, supra, 25
Cal. 3d 436, asking this court to review the record for error. Pursuant to Anders v.

California (1967) 386 U.S. 738 (Anders), counsel has identified the following possible,

but not reasonably arguable issue for reversal on appeal:

       1. Whether the prosecutor's rebuttal evidence was improper propensity evidence.

                                             3
       2. Did the trial court act improperly at sentencing by commenting on the court's

dislike of people testifying falsely in court and in commenting that the court was

offended by Turner's defense testimony about fearing all law enforcement officers as they

would be likely to kill him for no reason.

       We have reviewed the entire record on appeal as mandated by Wende, supra, 25
Cal. 3d 436 and Anders, supra, 386 U.S. 738. We have not been able to identify any

reasonably arguable issue for reversal on appeal. Competent counsel has represented

Turner on this appeal.

                                      DISPOSITION

       The judgment is affirmed.




                                                                  HUFFMAN, Acting P. J.

WE CONCUR:



HALLER, J.



McDONALD, J.




                                             4